Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-11 and 18-20 are objected to because of the following informalities: 
 (i)	In claim 8, define ASK, Examiner suggest changing it to - - - Amplitude Shift Keying (ASK)- - - ;
(ii)	In claim 9, lines 1-2, recites “wherein the ration of a second average transmit power to first average transmit power is 3:5 or lower”, "the ratio" and “first average power” lacks antecedent basis. The problem can be corrected by changing to - - - " wherein a ration of a second average transmit power to the first average transmit power is 3:5 or lower ";
(iii)	In claim 10 line 2, recites “- - -first average transmit power is 1:2 or lower”, there is a lack of antecedent basis and can be changed to- - - “the first average transmit power is 1:2 or lower- - -;
(iv)	In claim 11, define QAM, QPSK, and BASK; Examiner suggesting changing it to - - - quadrature amplitude modulation scheme (QAM), Quadrature phase shift keying (QPSK), ASK, and binary amplitude-shift keying (BASK); 
(v)	In claim 18, line 7, change “determine a probability of occurrence the binary data bits” to - - - determine a probability of occurrence of the binary data bits- - -. Appropriate correction is required.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i)	Claim 1 recites the limitation “equal probability” it is not clear what is meant by equal probability. It is not clear if probability is equal at all time.
As an example, suppose there is a population of 50(N = 50) students in a class and we select any one student. Every student has a 1/50 probability of being selected. Then a second student is selected. Now, there are 49 students in the population and every student has a 1/49 probability of being selected. When the first student is selected, all the students have an equal (1/50) chance of selection and when the second student is selected, again all the students have an equal (1/49) chance of selection. But 1/50 is not equal to 1/49. 
(ii) 	Claim  recites “wherein a probability of occurrence for a first portion of the plurality of outgoing symbols is greater than an equal probability, and a probability of occurrence for a second portion of the plurality of outgoing symbols is less than an equal probability”. It is unclear if this “equal probability” are the same or different each time.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 18-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 18-20 of prior U.S. Patent No.10523268. This is a statutory double patenting rejection.

Instant Application
US 10523268
18. A symbol transmission system for encoding a data stream comprising:
 a memory; and 
a processor communicatively coupled with the memory, said processor programmed to execute instructions to: receive an incoming data stream of binary data bits; 
determine a probability of occurrence the binary data bits; 
assign a symbol scheme to the incoming data stream based on the determined probability, wherein the assigned symbol scheme includes a first plurality of symbols having a lower probability than the determined probability and a second plurality of symbols having a greater probability than the determined probability; and
 transmit an outgoing data stream according to the assigned symbol scheme.
18. A symbol transmission system for encoding a data stream comprising:
 a memory; and 
a processor communicatively coupled with the memory, said processor programmed to execute instructions to: receive an incoming data stream of binary data bits; 
determine a probability of occurrence of the binary data bits; 
assign a symbol scheme to the incoming data stream based on the determined probability, wherein the assigned symbol scheme includes a first plurality of symbols having a lower probability than the determined probability and a second plurality of symbols having a greater probability than the determined probability; and 
transmit an outgoing data stream according to the assigned symbol scheme.
19. The system of claim 18, wherein the memory includes at least one lookup table.

19. The system of claim 18, wherein the memory includes at least one lookup table.
20. The system of claim 18, wherein the assigned symbol scheme includes a non-integer entropy value for a number of bits assigned to one or more symbols.

20. The system of claim 18, wherein the assigned symbol scheme includes a non-integer entropy value for a number of bits assigned to one or more symbols.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,523,268 in view of Takano et al (US 200301122888)(see IDS)

With regards to claim 1,  U.S. Patent No. 10,523,268  discloses a method of reducing transmission power for an encoded data stream comprising the steps of: receiving an incoming data stream having a first average transmit power for a plurality of incoming data bits; assigning a symbol scheme to the received data bits of the incoming data stream according to probabilities of occurrence of individual ones of the received data bits; and transmitting an outgoing data stream according to the assigned symbol scheme having a second average transmit power, different than the first average transmit power, for a plurality of outgoing symbols, wherein a probability of occurrence for a first portion of the plurality of outgoing symbols is greater than an equal probability, and a probability of occurrence for a second portion of the plurality of outgoing symbols is less than an equal probability.
U.S. Patent No. 10,523,268 discloses (outgoing symbols is greater 1/N and the plurality of outgoing symbols is less than1/N), but tis silent about an equal probability 
However, Takano et al discloses in [0106], 64-QAM, - - -will occur at the same probability when the occurrence probabilities “0”, “1”, and “DTX(dummy bits)” are equal.
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of U.S. Patent No. 10,523,268 as taught by Takano et al and include an equal probability.
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of U.S. Patent No. 10,523,268 as taught by Takano et al and include an equal probability with a reasonable expectation of success, thus improved error reduction methods (see Takano et al, [0093]). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention

With regards to claim 2, U.S. Patent No. 10,523,268 discloses the method of claim 1 further comprising, in the step of assigning, determining the probabilities of occurrence of a sequence of the individual ones of the received data bits( see claims 2).

With regards to claim 3, U.S. Patent No. 10,523,268 discloses the method of claim 2, wherein in the step of assigning, higher power symbols are determined to be less probable than lower power symbols(see claim 3)

With regards to claim 4, U.S. Patent No. 10,523,268 discloses the method of claim 1, wherein: the step of receiving comprises receiving the incoming data stream at a first bandwidth; and the step of transmitting comprises transmitting the outgoing data stream at a second bandwidth greater than the first bandwidth (see claim 4).

With regards to claim 5, U.S. Patent No. 10,523,268 discloses the method of claim 1, wherein the assigned symbol scheme is a lesser state scheme relative to a symbol scheme having equal probability states (see claim 5).

With regards to claim 6, U.S. Patent No. 10,523,268 discloses the method of claim 5, wherein the assigned symbol scheme is a 3- state scheme (see claim 6)

With regards to claim 7, U.S. Patent No. 10,523,268 discloses the method of claim 5, wherein the assigned symbol scheme represents a one-dimensional constellation diagram, and the symbol scheme having equal probability states represents a two-dimensional constellation diagram (see claim 7)

With regards to claim 8, U.S. Patent No. 10,523,268 discloses the method of claim 1, wherein the assigned symbol scheme is an ASK symbol scheme (see claim 8).

With regards to claim 9, U.S. Patent No. 10,523,268 discloses the method of claim 1, wherein the ratio of second average transmit power to first average transmit power is 3:5 or lower(see claim 9)

With regards to claim 10, U.S. Patent No. 10,523,268 discloses the method of claim 9, wherein the ratio of second average transmit power to first average transmit power is 1:2 or lower (see claim 10)

With regards to claim 11, U.S. Patent No. 10,523,268 discloses the method of claim 1, wherein the step of receiving comprises receiving the incoming data stream encoded using an encoding scheme including at least one of QAM, QPSK, ASK, and BASK(see claim 11)

With regards to claim 12, U.S. Patent No. 10,523,268 discloses the method of claim 1, wherein the first portion of the plurality of outgoing symbols are transmitted at lower power than the second portion of the plurality of outgoing symbols(see claim 12)

With regards to claim 13, U.S. Patent No. 10,523,268 discloses the method of claim 1, wherein the assigned symbol scheme implements a non-uniform number of bits per symbol(see claim 13)

With regards to claim 14, U.S. Patent No. 10,523,268 discloses the method of claim 13, wherein the incoming data stream includes an incoming symbol scheme implementing a uniform number of bits per symbol(see claim 14)

With regards to claim 15, U.S. Patent No. 10,523,268 discloses the method of claim 1, wherein the assigned symbol scheme implements a non-integer number of bits per symbol(see claim 15)

With regards to claim 16, U.S. Patent No. 10,523,268 discloses the method of claim 15, wherein the non-integer number of bits per symbol is 1.5(see claim 16)

With regards to claim 17, U.S. Patent No. 10,523,268 discloses the method of claim 15, wherein the non-integer number of bits per symbol is 1.811 (see claim 17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Howard(US 6101281) discloses method of improving data encoding and decoding
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        May 7, 2022